March 26, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     IN THE INTEREST OF E.S., A CHILD

NO. 14-14-00328-CV


                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, S.S., signed
March 20, 2014, was heard on the transcript of the record. The record shows that
the judgment is not final. We therefore order the appeal DISMISSED.

      We order appellant, A.N., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.